The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is responsive to the application filed on 03/21/2022.
Claims 1-5 are pending in this application. This action is made non-final.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 § U.S.C. 101 which states that “whoever invents or discovers any new and useful process … may obtain a patent therefor …” (emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 U.S.P.Q. 330 (C.C.P.A. 1957); and In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970).
 	A statutory type (35 § U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 § U.S.C. 101.
Claims 1-5 are provisionally rejected under 35 § U.S.C. 101 as claiming the same invention as that of claims 1-4 of copending Application No. 17/690,013.  These are provisional double patenting rejections since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter.

Allowable Subject Matter
Claims 1-5 are allowed.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111 ( c ) to consider these references fully when responding to this action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-270-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN H VU/Primary Examiner, Art Unit 2177